Grant, J.
The city gave notice to lot owners to construct this sidewalk. All but one complied with the order. The sole ground of negligence upon which it is sought to hold the city liable is the failure to construct this Walk in front of this lot. The walk was in a sparsely settled part of the city. The ends of the walk opposite the open space were a few inches above the ground. We do not think the statute covers this case. In most cities and villages sidewalks are constructed with steps to the cross-walks and streets. There was no more danger in walking over this sidewalk than over those constructed so that travelers are compelled to frequently step up and down. The plaintiff safely stepped off the walk. He had no right to as*311sume that there was no walk beyond higher than the ground. The sidewalk was not out of repair. It had not been built. We see no reason why a municipality should be held liable solely for a failure to construct a walk or a part thereof.
The judgment must be reversed, and no new trial ordered.
Long, J., concurred with Grant, J. McGrath, C. J., took no part in the decision.